Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 3/11/2021 has been received and claims 1-8, 16, and 18-21 are pending.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goughnour (6017105) in view of Halfon (8745925) and Houston (6416144) and/or Kantor (7361303).

a plurality of spaced-apart roller assemblies  (24, 32, 34) aligned along edges of said door (22) to align said door (22) relative to said opening (16) as said door (22) moves between said open and closed position (see entire document, particularly Figures 1-2), each of said roller assemblies comprised of: 
a cylindrical roller (32A, 32B, 34A, 34B, 24) having an outer surface profile extending along the periphery thereof, 
said cylindrical roller (32, 34, 24) mounted on a shaft (see Figure 3) and being movable (i.e. into and out of recesses 62A, 62B – see entire document, particularly Col. 4 lines 43-48), 
wherein the roller (32, 34) is movable relative to said sterilization chamber (12) (see entire document, particularly Figure 3, Col. 4 lines 43-48);
wherein said plurality of roller assemblies (32, 34, 24) align said door (22) and allow said door (22) to move along a path (38, 42) in a plane (see entire document, particularly Figures 1-2) and further allow limited movement of said door (22) in a direction perpendicular (i.e. into/out of 56, 62) to said plane (see entire document, particularly Figure 3, Col. 4 lines 43-48).

It was known in the art before the effective filing date of the claimed invention to provide a plurality of spaced-apart roller assemblies where each roller assembly is comprised of a cylindrical roller with a profile dimensioned to engage a surface profile on a lateral edge of said door where the cylindrical roller is movable against a biasing force axially along the axis of a shaft. Halfon (‘925) discloses a plurality of spaced-apart  roller assemblies (200) aligned along edges of a door (110 – 110A, 110B) to align said door (110 – 110A, 110B) relative to an opening as said door (110 – 110A, 110B) moves between said open and closed positions (see Figures 1-6), each of said roller assemblies (200) comprised of:
a cylindrical roller (215) having an outer surface profile extending along the periphery thereof, said outer surface profile dimensioned to engage a surface profile on a lateral edge of said door; (110A, 110B) (see entire document, particularly Figures 4-6);
said cylindrical roller (215) mounted on a shaft (210 - 211, 212) and being movable against a biasing force axially along the axis of said shaft (211) (see entire document, particularly Figures 4-6, Col. 7 lines 30-45),
wherein the cylindrical roller (215) is movable on said shaft (210 – 211, 212) relative thereto (Col. 7 line 30-45);
wherein said plurality of roller assemblies (200) align said door (110 – 110A, 110B) and allow said door (110 – 110A, 110B) to move along a path (111 – 111A, 111B) in a plane (see 
wherein when said door (110 – 110A, 110B) is in the closed position a biasing element (210, 211, 212, 250) is capable of at least one of i) continuously biasing said door (110 – 110A, 11B) against a seal, or ii) continuously biasing said door assembly away from a seal,
in order to maintain the roller upon the path when the door is moved forward or backward (see entire document, particularly Col. 7 lines 33-38 and 58-63).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide cylindrical rollers with a profile dimensioned to engage a surface profile on a lateral edge of said door where the cylindrical rollers are movable against a biasing force axially along the axis of a shaft in the roller assemblies of Goughnour in order to allow the roller assemblies to remain in the path and in contact with the door as the door is moved as shown by Halfon.
While Halfon (‘925) discloses that cylindrical roller is movable against the biasing element (210, 211, 212, 250) that generates a biasing force axially along the axis of said shaft (210, 211, 212) (see Col. 7 lines 17-45), Halfon (‘925) does not appear to specifically teach that the biasing element is an elastic biasing element. However, it was well known in the art before the effective filing date of the claimed invention that a biasing element may be an elastic biasing element for use with a door of a sterilizer. Houston (‘144) exemplifies a sterilizer (10) comprising a biasing element in the form of an elastic biasing element (132, 134, 136) (see entire document, particularly Figures 1-4 and 6-9, Col. 6 lines 25-28) that provides a biasing force to a door (22) via a cylindrical roller (152) mounted with the elastic biasing element (132, 134) (see entire document, particularly Figures 1, 3-7 and 9), in order to allow inward/outward movement 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an elastic biasing element as the biasing element in the sterilizer of Goughnour as modified by Halfon as an alternate, known biasing means in order to provide biasing force and allow inward/outward movement of the door against the opening of the sterilizer/sterilization chamber as exemplified by Houston and/or Kantor.
Thus, Claims 1-3, 6-7, 16, and 18 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Goughnour (‘105), Halfon (‘925), and Houston (‘144) and/or Kantor (‘303).

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goughnour (6017105) in view of Halfon (8745925) and Houston (6416144) or Kantor (7361303) as applied to claim 1 above, and further in view of Sakamoto (4565031).
Goughnour (‘105), Halfon (‘925), and Houston (‘144) or Kantor (‘303) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.

It was known in the art before the effective filing date of the claimed invention to provide roller assemblies comprising a recess where an edge of a door assembly is tapered to enter into the recess. Sakamoto (‘031) discloses a device comprising:
an opening (at 1c) for accessing a chamber (see Figure 5); 
a door assembly (2, 4, 5, 6, 7, 10, 11, 12, 13) movable relative to said opening between an open position and a closed position (see Figures 4-5 and 17-18); and
a plurality of spaced-apart roller assemblies comprising a cylindrical roller (14; 15; 16; 17);
wherein said plurality of spaced-apart roller assemblies/cylindrical rollers (14; 15) comprise a semi-circular shaped recess/outer annular recess (see Figures 6-7 and 9) dimensioned to receive a leading edge (2b/2c; 20) of said door assembly (2, 4, 5, 6, 7, 10, 11) (see Figures 7 and 9) and capable of being sized to receive a lateral edge of the door assembly, where the leading edge (2b/2c; 20) is tapered to facilitate entry of said leading edge into said recess of said plurality of spaced-apart roller assemblies/cylindrical rollers (14; 15) (see Figures 7 and 9),
in order to allow the door assembly to move into open and closed positions (see Figures 3-5).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a recess for the cylindrical rollers with an edge of the 
Thus, Claims 4-5 and 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Goughnour (‘105), Halfon (‘925), Houston (‘144) and/or Kantor (‘303), and Sakamoto (‘031).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see examiner’s statement of reason for allowance in paragraphs 7-8 on p. 8 of the office action mailed 8/27/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see section III on pp. 8-11, of Remarks filed 3/11/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goughnour, Halfon, and Houston and/or Kantor as discussed in paragraph 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 5863498, 20050132533, 20080017649, 3144956, 6779567.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REGINA M YOO/            Primary Examiner, Art Unit 1799